DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/670700, filed on 12/15/2019. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign application must be submitted in reply to this action.  
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Thus, the current benefit accords to the filing date 10/31/2019 of the instant application.

Claim Objections
 	Claim(s) 1, 5-8, and 12-14 is/are objected to because of the following informalities:  
Claims 1 and 8 recite in the preamble “MAC module”. Acronyms must be specified. 	Claim 1 recites in step (c) “analyzing the MAC header” but it should be “analyzing the decoded MAC header” to avoid confusion / antecedent basis issue.	Claim 1 recites in step (c) “verifying whether the packet is a data packet transmitted to the MAC module itself or the packet is damaged” but it should be “verifying whether the data packet is a data packet transmitted to the MAC module itself or the data packet is damaged” to avoid antecedent basis issue.
by predetermined size” but it should be “by a predetermined size”.	Claims 6 and 13 recite “the error correction code” but it should be “an error correction code”.	Claim 7 recites “the decoding method of claims 1” but it should be “the decoding method of claim 1”.
Claim 8 recites in step (c1) “determining whether the MAC header”, in step (c2) “address of the MAC header”, in step (c3) “when the MAC header”, and in step (d) “following the MAC header” but it should be “the decoded MAC header” to avoid confusion / antecedent basis issue. Alternatively, step (b) can be rewritten to “transferring a MAC header that has been decoded”.	Claim 8 recites in step (c3) “determining whether the packet type matches status of a receiving end point” but it should be “determining whether the packet type matches a status of a receiving end point”.	Claim 8 recites in step (c4) “whether the packet”, in step (d) “when the packet”, and in step (e) “or the packet” but it should be “the data packet” to avoid confusion / antecedent basis issue.
Claim 14 recites “the decoding method of claims 8” but it should be “the decoding method of claim 8”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 2 recites the limitation “wherein the decoding” but it is not clear if “decoding” is referred to the decoding in step (b) or in step (d) of claim 1.
	Claim 5 recites the limitation "wherein although the fragmentation unit of the fragments is determined as the encoding size of the MAC header, length of the fragment is set to be longer than the encoding size of the MAC header by predetermined size (overlapping size)".  There is insufficient antecedent basis for the fragmentation unit and the encoding size in the claim. Claim 5 should be dependent on claim 3, or claim 4 should be dependent on claim 3.
	Claim 6 recites the limitation "wherein a convolution code is used as the error correction code, and a Viterbi decoder is used as the decoder".  There is insufficient antecedent basis for the decoder in the claim. Claim 6 should be dependent on claim 2 or claim 4.
	Claim 9 recites the limitation “wherein the decoding” but it is not clear if “decoding” is referred to the decoding in step (b) or in step (d) of claim 8. 
	Claim 12 recites the limitation "wherein although the fragmentation unit of the fragments is determined as the encoding size of the MAC header, length of the fragment is set to be longer than the encoding size of the MAC header by predetermined size (overlapping size)".  There is insufficient antecedent basis for the fragmentation unit and the encoding size in the claim. Claim 12 should be dependent on claim 10, or claim 11 should be dependent on claim 10.
	Claim 13 recites the limitation "wherein a convolution code is used as the error correction code, and a Viterbi decoder is used as the decoder".  There is insufficient antecedent basis for the decoder in the claim. Claim 13 should be dependent on claim 9 or claim 11.




Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because a computer-readable recording medium (CRRM), under the broadest reasonable interpretation (BRI), is construed to cover an ineligible signal per se, unless defined otherwise in the patent application as filed.  In the instant application, the BRI of the claimed CRRM in view of the state of the art covers a signal per se because the specification does not explicitly state that the CRSM is limited to non-transitory embodiments.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1-2, 4, 6-9, 11, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0090844 A1) in view of He et al. (US 2011/0069791 A1) and Imai et al. (US 6,738,380 B1).

Regarding claim 1, Gong discloses A decoding method of a software modem in a limited memory environment using progressive decoding, which is performed by a signal processing device, the software modem implemented in a microcontroller (MCU), and a MAC module, the method comprising the steps of (Fig. 1, [0047], [0049]: device 106 (=signal processing device) comprises of a receiver 108 including a PHY 134 (=software modem), a MAC 132 (=MAC module), a memory 118, and a processor 120 (=microcontroller). The PHY 134 comprises of a BB portion, a demodulator (therefore the PHY 134 is equated to modem), and a decoder 136, and may perform functionality of a controller 130 that is implemented in software (therefore the PHY 134 is equated to software modem). [0029]: memory 118 may be a RAM, a flash memory, etc. (=limited memory environment). [0001], [0043]-[0044], [0049]-[0050], [0054], [0061]: PHY 136 processes the packet and has MAC 132 check whether packet is intended for receiver 108 for further processing, i.e., decoding (=progressive decoding)):
(a) receiving a data packet from the signal processing device, by the software modem ([0043]-[0044], [0048]-[0050]: PHY 136 receives incoming signal/packet from device 106);
(b) decoding the data packets respectively, and transferring a decoded MAC header to the MAC module, by the software modem ([0043]-[0044], [0049]-[0050], [0054]: PHY 136 processes the first header of the signal/packet by using the decoder 136 and then processes a second portion of the signal/packet, i.e., a second header, and transfers the second processed portion, i.e., the second header, to MAC 132. [0039]: second header is MAC header. [0016]: portion of packet refers to fragments);
(c) analyzing the MAC header and verifying whether the packet is a data packet transmitted to the MAC module itself or the packet is damaged, by the MAC module (Fig. 2, [0059]-[0062]: MAC 132 checks whether the receiver address (RA) 216 included in MAC header has a broadcast address ;
(d) directing, when the data packet is verified, the software modem to perform additional decoding on the data packet, by the MAC module ([0061]: if address it the address of receiver 108 then MAC 132 allows PHY 134 to process the entire packet); and
(e) directing, when the data packet is not verified, the software modem to drop the data packet, by the MAC module ([0060]: if address is not the address of receiver 108 then MAC 132 causes controller 130 to power down PHY 134 and abort further processing on remainder of packet. [0001]: if receiver is not the intended receiver, the packet is dropped).
Gong does not disclose using overlapping fragmentation and fragmenting the data packet, decoding the fragmented data packets respectively.
However, He discloses using overlapping fragmentation ([0031]: an optical transceiver module receives a signal, converts it into data in the form of N parallel streams of data blocks, and then send it to Viterbi decoders for decoding each data block. See also Figs. 6-9 and the corresponding paragraphs for further detail: i.e., Fig. 7, [0033]: overlapping data blocks are distributed to the Viterbi decoders and each Viterbi decoder processes each of the overlapping data blocks as they are made available. [0021]: Viterbi algorithm is used in a finite memory environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PHY 136 when processing different portions of the signal/packet, as taught by Gong, to convert the signal into overlapping streams of data blocks and use Viterbi algorithm for decoding in a finite memory environment, as taught by He.
Doing so allows the decoders to operate at a reduced clock rate relative to the incoming data stream (He: [0033]).
fragmenting the data packet, decoding the fragmented data packets respectively.
Imai discloses fragmenting the data packet, decoding the fragmented data packets respectively (Fig. 6, col. 7 ll. 53 – col. 8 ll. 25: a receiving circuit 61 receives coded data and sends the coded data to decoding circuit 62 for separating the coded data into coded fragment data and header by a separator 71 and then decoding the coded fragment data by decoders 72. Col. 34 ll. 49-52: the client in Fig. 6 uses a CPU to execute the computer program (software)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PHY 136 that includes a controller and a decoder, as taught by Gong, to further include a separator for separating received data into fragment data and header before decoding the fragment data, as taught by Imai.
Doing so allows the receiver to separate the received data into coded fragment data and header and to supply the coded fragment data to corresponding channels of decoders respectively (Imai: col. 8 ll. 7-11).

Regarding claim 8, Gong discloses A decoding method of a software modem in a limited memory environment using progressive decoding, which is performed by a signal processing device, the software modem implemented in a microcontroller (MCU), and a MAC module, the method comprising the steps of (Fig. 1, [0047], [0049]: device 106 (=signal processing device) comprises of a receiver 108 including a PHY 134 (=software modem), a MAC 132 (=MAC module), a memory 118, and a processor 120 (=microcontroller). The PHY 134 comprises of a BB portion, a demodulator (therefore the PHY 134 is equated to modem), and a decoder 136, and may perform functionality of a controller 130 that is implemented in software (therefore the PHY 134 is equated to software modem). [0029]: memory 118 may be a RAM, a flash memory, etc. (=limited memory processes the packet and has MAC 132 check whether packet is intended for receiver 108 for further processing, i.e., decoding (=progressive decoding)):
(a) receiving a data packet from the signal processing device, by the software modem ([0043]-[0044], [0048]-[0050]: PHY 136 receives incoming signal/packet from device 106);
(b) decoding the data packets respectively, and transferring a decoded MAC header to the MAC module, by the software modem ([0043]-[0044], [0049]-[0050], [0054]: PHY 136 processes the first header of the signal/packet by using the decoder 136 and then processes a second portion of the signal/packet, i.e., a second header, and transfers the second processed portion, i.e., the second header, to MAC 132. [0039]: second header is MAC header. [0016]: portion of packet refers to fragments);
(c1) determining whether the MAC header is in a broadcast mode, by the MAC module (Fig. 2, [0059]-[0061]: MAC 132 checks whether the receiver address (RA) 216 included in MAC header has a broadcast address (=broadcast mode));
(c2) confirming, when the MAC header is not in the broadcast mode, whether a destination address of the MAC header is an address of its own (Fig. 2, [0060]: RA 216 in MAC header may be multi-cast address (=not broadcast mode), so MAC 132 checks whether the multicast address includes the address of receiver 108);
(c3) confirming, when the MAC header is in the broadcast mode or in a unicast mode and the destination address is an address of its own, a packet type, and determining whether the packet type matches status of a receiving end point (Fig. 2, [0061]: RA 216 in MAC header may be broadcast address (=broadcast mode), so MAC 132 checks whether the MAC address is the address of receiver 108. Figs. 4a-b, [0090]-[0095]: MAC 132 determines whether packet type is PPDU or A-whether it’s intended to be received by receiver 108 (=matches status of a receiving end point));
(c4) determining, when the packet type matches the status of the receiving end point, whether the packet is a packet having information of an effective length (Figs. 4a-b, [0091], [0094]: MAC 132 determines whether PPDU and MPDU is intended to be received by receiver 108 (=matches the status of the receiving end point) by checking the header. The header includes a length field specifying a length of the MPDU of the PPDU (=effective length));
(d) decoding, when the packet is a packet having information of an effective length, a packet frame following the MAC header (According to MPEP 2111.04 Section II Contingent Limitations: “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim”. Therefore, the Examiner can use broadest reasonable interpretation to not given patentable weight to the contingent limitation because the condition is not required, i.e., XXX. To overcome the broadest reasonable interpretation, Applicant may want to replace when with “in response to” to make the contingent limitation a requirement); and
(e) dropping the data packet under progress when the destination address is not the address of its own at step (c2) ([0060]: if address is not the address of receiver 108 then MAC 132 causes controller 130 to power down PHY 134 and abort further processing on remainder of packet), the packet type does not match the status of the receiving end point at step (c3), or the packet is not a packet having information of an effective length at step (c4) (Emphasis added).
using overlapping fragmentation.
However, He discloses using overlapping fragmentation ([0031]: an optical transceiver module receives a signal, converts it into data in the form of N parallel streams of data blocks, and then send it to Viterbi decoders for decoding each data block. See also Figs. 6-9 and the corresponding paragraphs for further detail: i.e., Fig. 7, [0033]: overlapping data blocks are distributed to the Viterbi decoders and each Viterbi decoder processes each of the overlapping data blocks as they are made available. [0021]: Viterbi algorithm is used in a finite memory environment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PHY 136 when processing different portions of the signal/packet, as taught by Gong, to convert the signal into overlapping streams of data blocks and use Viterbi algorithm for decoding in a finite memory environment, as taught by He.
Doing so allows the decoders to operate at a reduced clock rate relative to the incoming data stream (He: [0033]).
Gong in view of He does not disclose fragmenting the data packet, decoding the fragmented data packets respectively.
Imai discloses fragmenting the data packet, decoding the fragmented data packets respectively (Fig. 6, col. 7 ll. 53 – col. 8 ll. 25: a receiving circuit 61 receives coded data and sends the coded data to decoding circuit 62 for separating the coded data into coded fragment data and header by a separator 71 and then decoding the coded fragment data by decoders 72. Col. 34 ll. 49-52: the client in Fig. 6 uses a CPU to execute the computer program (software)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify PHY 136 that includes a controller and a decoder, as taught by Gong, to further include a separator for separating received data into fragment data and header before decoding the fragment data, as taught by Imai.


Regarding claims 2 and 9, Gong in view of He and Imai discloses all features of claims 1 and 8 as outlined above. 
Gong further discloses the software modem decodes using a decoder (Fig. 1: PHY 134 includes decoder 136).
Gong does not disclose, but He further discloses wherein the decoding is decoding for error correction of the data packet ([0032]: ECC (error code correction) decoding and Viterbi decoders).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoder 136 in PHY 134 to perform the decoding, as taught by Gong, as an error code correction by Viterbi decoders, as taught by He.
Doing so allows the Viterbi decoders to perform ECC decoding on the receive symbols by decoding principal data block of symbols (He: [0032]).

Regarding claims 4 and 11, Gong in view of He and Imai discloses all features of claims 1 and 8 as outlined above. 
Gong further discloses wherein the software modem decodes using a decoder (Fig. 1: PHY 134 includes decoder 136).
Gong does not disclose, but He further discloses wherein the decoder decodes the fragments fragmented in same size at all times (Fig. 7, [0033]: data streams are divided in data blocks of length P+L+S and the Viterbi decoders decodes the data blocks of length P+L+S as they are made available).

Doing so allows the decoders to operate at a reduced clock rate relative to the incoming data stream (He: [0033]).

Regarding claims 6 and 13, Gong in view of He and Imai discloses all features of claims 1 and 10 as outlined above. 
Gong does not disclose, but He further discloses wherein a convolution code is used as the error correction code, and a Viterbi decoder is used as the decoder ([0001]: Viterbi algorithm is used for error correction coding schemes in convolutional coding family. [0030]: Viterbi decoder 116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program PHY 134 capable of decoding, as taught by Gong, to use a Viterbi decoder for executing a Viterbi algorithm for error correction coding schemes in a convolutional coding family, as taught by He.
Doing so provides the capability to use 2G/3G communication standards because the Viterbi algorithm is an important component for ECC in the convolutional coding family (He: [0001]).

Regarding claims 7 and 14, Gong in view of He and Imai discloses all features of claims 1 and 8 as outlined above. 
Gong further discloses A computer-readable recording medium recording a program performing the decoding method of claims 1 and 8 (Fig. 5, [0096]: article 500 includes machine-.

	Claim(s) 3, 5, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2011/0090844 A1) in view of He et al. (US 2011/0069791 A1), Imai et al. (US 6,738,380 B1), and Agiwal et al. (US 2012/0314719 A1).

Regarding claims 3 and 10, Gong in view of He and Imai discloses all features of claims 1 and 8 as outlined above. 
Gong does not disclose, but He further discloses wherein a fragmentation unit of the fragments is an encoding size ([0032]: “P” and “S” refer to a number of preamble block and a number of post data block (=fragmentation unit) respectively. Fig. 6: “P” and “S” each comprises of 3 symbols (=encoding size). Figs. 7-8: data blocks (=fragments) have a length of P+L+S).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program PHY 136, as taught by Gong, to divide the signal into data blocks, each having a length of P+L+S, where P and S may be 3 symbols, as taught by He.
Doing so allows the Viterbi decoder’s survivor paths to converge at all points within the L symbols principal data block (He: [0031]).
Gong in view of He and Imai does not disclose the encoding size is corresponding to the MAC header.
However, Agiwal discloses the encoding size is corresponding to the MAC header ([0047], [0049]: a transmitting device receives FDUs and fragments (=encodes) each FDU into fragments of different MAC PDUs with fragment sizes that may be same or different (=encoding size) but the total size of the fragments is equal to the size of the FDU. Fig. 3, [0051]-[0052]: the total size of the .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program PHY 136, as taught by Gong, to divide the signal into data blocks, each having a length of P+L+S, where P and S may be 3 symbols, as taught by He, and further modify the size of each fragment to be same or different while the total size of all fragments is equal to the size of the FDU, as taught by Agiwal.
Doing so allows the transmitting device to fragment the FDU in into a fixed number of fragments with a same or different sizes based on the length of the FDU (Agiwal: abstract and [0051]-[0052]).

Regarding claims 5 and 12, Gong in view of He discloses all features of claims 4 and 11 as outlined above. 
Gong does not disclose, but He further discloses wherein although the fragmentation unit of the fragments is determined as the encoding size, length of the fragment is set to be longer than the encoding size by predetermined size (overlapping size) ([0032]: “P” and “S” refer to a number of preamble block and a number of post data block (=fragmentation unit) respectively. Fig. 6: “P” and “S” each comprises of 3 symbols (=encoding size). Figs. 7-8: data blocks (=fragments) have a length of P+L+S, where the overlapping size is P+S in Fig. 7 and P in Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program PHY 136, as taught by Gong, to divide the signal into data blocks, each having a length of P+L+S, where P and S may be 3 symbols and used as an overlapping size for the data blocks, as taught by He.
Doing so allows the Viterbi decoder’s survivor paths to converge at all points within the L symbols principal data block (He: [0031]).
corresponding to the MAC header.
However, Agiwal discloses the encoding size is corresponding to the MAC header ([0047], [0049]: a transmitting device receives FDUs and fragments (=encodes) each FDU into fragments of different MAC PDUs with fragment sizes that may be same or different (=encoding size) but the total size of the fragments is equal to the size of the FDU. Fig. 3, [0051]-[0052]: the total size of the fragments is equal to the size of the FDU, wherein the length of the FDU is encoded in a length field of the MAC header).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program PHY 136, as taught by Gong, to divide the signal into data blocks, each having a length of P+L+S, where P and S may be 3 symbols, as taught by He, and further modify the size of each fragment to be same or different while the total size of all fragments is equal to the size of the FDU, as taught by Agiwal.
Doing so allows the transmitting device to fragment the FDU in into a fixed number of fragments with a same or different sizes based on the length of the FDU (Agiwal: abstract and [0051]-[0052]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ukita et al. (US 2015/0124635 A1): [0070], Fig. 7, [0097]: reception section 32 has Physical layer function to demodulate and decode (=software modem) and is comprised by transmitter 3 (=signal processing device). [0071], [0097]-[0098]: reception frame analyzer 33 has MAC layer function (=MAC module) to analyze contents of MAC header. [0216]: operations of transmitter is written in a program which his executed by CPU (=microcontroller) and stored in a recoding memory (=limited . 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad, can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478